 


109 HR 3434 IH: To amend title 38, United States Code, to establish a presumption of service-connection for certain veterans with Hepatitis C, and for other purposes.
U.S. House of Representatives
2005-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3434 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to establish a presumption of service-connection for certain veterans with Hepatitis C, and for other purposes. 
 
 
1.Presumption of service-connection for certain veterans with Hepatitis C 
(a)PresumptionSection 1112 of title 38, United States Code, is amended by adding at the end the following: 
 
(d)
(1)For the purposes of section 1110 of this title, and subject to the provisions of section 1113 of this title, the disease Hepatitis C becoming manifest to a degree of 10 percent or more in any veteran described in paragraph (2) after active military, naval, or air service covered by that paragraph shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of that disease during such service. 
(2)Paragraph (1) applies in the case of the following: 
(A)Veterans who received during a period of service before December 31, 1992, a transfusion of blood or blood products. 
(B)Veterans who were exposed to blood on or through the skin or a mucous membrane during a period of service. 
(C)Veterans who underwent hemodyalisis during a period of service. 
(D)Veterans who experienced a needle-stick accident or medical event involving a needle, not due to the veteran’s own willful misconduct, during a period of service. 
(E)Veterans diagnosed with unexplained liver disease during a period of service. 
(F)Veterans who experienced an unexplained liver dysfunction value or test during a period of service. 
(G)Veterans who served in a health-care position or specialty during a period of service under such circumstances as the Secretary shall prescribe for purposes of this subsection.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. No benefit may be paid or provided by reason of that amendment for any period before such date. 
 
